Citation Nr: 1331239	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  09-42 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the TDIU claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before personnel at the RO in February 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  The Veteran also requested a Board hearing in conjunction with this appeal, and such a hearing was scheduled for May 2012.  However, the Veteran withdrew this hearing request in March 2012.  See 38 C.F.R. § 20.702(e).

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The  Board observes that the Veteran's accredited representative asserted in an August 2013 written brief presentation that there was clear and unmistakable error (CUE) in a July 1994 denial of service connection for an acquired psychiatric disorder.  In addition, the representative identified purported errors in denial of service connection for a back disorder and gastroesophageal reflux disease (GERD) although it does not appear it was specifically contended these denials were the product of CUE.  However, even if not specifically claiming CUE these contentions would appear, at a minimum, to constitute a request to reopen these previously denied claims.  In any event, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and [they are referred to the AOJ for appropriate action.  

REMAND

In this case, the Veteran's only service-connected disability is pruritis, dermatitis, and lichen infection, but as it is evaluated as 60 percent disabling, he satisfies the schedular requirements for consideration of a TDIU.  38 C.F.R. § 4.16.  The Board further notes the Veteran was last accorded a VA medical examination which evaluated this disability in 2009.  Lay statements indicate a worsening of the condition may have since occurred.  In these circumstances, a more contemporaneous VA examination is needed in order to make an informed decision regarding the issue on appeal.  Any outstanding treatment records also should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for service-connected pruritis, dermatitis, and lichen infection since May 2009.  After securing any necessary release, the AMC/RO should obtain those records.

2.  The AMC/RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his service-connected pruritis, dermatitis, and lichen infection symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 


3.  After the above actions, schedule the Veteran for an appropriate examination to determine entitlement to TDIU.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner for review before the examination.

The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the TDIU issue on appeal.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


